456 U.S. 955
102 S. Ct. 2028
72 L. Ed. 2d 479
INTERNATIONAL ASSOCIATION OF MACHINISTS AND AEROSPACE  WORKERS, AFL-CIO, et al., petitioners,v.Joseph TERRELL, Jr., et al
No. 81-1029
Supreme Court of the United States
May 3, 1982

1
On petition for writ of certiorari to the United States Court of Appeals for the Fifth Circuit.  The petition for writ of certiorari is granted.  The judgment is vacated and the case is remanded for further consideration in light of Pullman-Standard v. Swint, 456 U.S. 273, 102 S. Ct. 1781, 72 L. Ed. 2d 66 (1982).


2
Opinion after remand, 696 F.2d 1132.